Citation Nr: 1241722	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-21 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2003.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In an October 2011 appeal to the Board, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  A hearing was scheduled for the Veteran on October 24, 2012, at the RO, and the Veteran was notified of the scheduled hearing by a letter dated on September 20, 2012.  On October 5, 2012, more than two weeks prior to the date of the hearing, the Veteran submitted a statement reporting that he had moved to Texas and requested that his hearing be rescheduled at the closest Regional Office in that state.  The Board finds that the Veteran has demonstrated good cause for his request to reschedule the hearing.  38 C.F.R. § 20.704(c) (2012).  Accordingly, the claims must be remanded so that the Veteran may be provided with a rescheduled hearing before the Board at the appropriate Regional Office.

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a hearing before the Board at the appropriate Regional Office and provide him notice of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

